          Case 21-05026-gs     Doc 1     Entered 01/22/21 10:58:27        Page 1 of 7




 1 Jeffrey L. Hartman, Esq.              Michael S. Budwick, Esq. #938777 – Admitted Pro Hac Vice
   Nevada Bar No. 1607                   Solomon B. Genet, Esq. #617911 – Admitted Pro Hac Vice
 2 HARTMAN & HARTMAN                     Gil Ben-Ezra, Esq. #118089 – Admitted Pro Hac Vice
   510 W. Plumb Lane, Suite B            Kevin Paule, Esq. #125276 – Admitted Pro Hac Vice
 3 Reno, NV 89509                        MELAND BUDWICK, P.A.
   T: (775) 324-2800                     3200 Southeast Financial Center
 4 F: (775) 324-1818                     200 South Biscayne Boulevard
   notices@bankruptcyreno.com            Miami, Florida 33131
 5                                       T: (305) 358-6363
                                         F: (305) 358-1221
 6                                       mbudwick@melandbudwick.com
 7                                       sgenet@melandbudwick.com
                                         gbenezra@melandbudwick.com
 8                                       kpaule@melandbudwick.com

 9 Attorneys for Christina W. Lovato, Chapter 7 Trustee
10                             UNITED STATES BANKRUPTCY COURT
                                      DISTRICT OF NEVADA
11
12   In re                                             Lead Case No.: BK-19-50102-gs
                                                       (Chapter 7)
13   DOUBLE JUMP, INC.
14                                                     Jointly Administered with:
                Debtor.
15                                                        19-50130-gs   DC Solar Solutions, Inc.
                                                          19-50131-gs   DC Solar Distribution, Inc.
16
     Affects:                                             19-50135-gs   DC Solar Freedom, Inc.
17   ☒ DC Solar Solutions, Inc.
     ☐ DC Solar Distribution, Inc.
18
     ☐ DC Solar Freedom, Inc.
19   ☐ Double Jump, Inc.
20
     CHRISTINA W. LOVATO,
21
                Plaintiff,                             Adversary No.:
22
     v.
23                                                     ADVERSARY COMPLAINT
     SANDRA SARKISSIAN, SUCCESSOR
24   TRUSTEE OF THE SAM SARKISSIAN
     AND SANDRA SARKISSIAN LIVING
25
     TRUST DATED SEPTEMBER 4, 1997,
26          Defendant.
27           Christina W. Lovato, in her capacity as the chapter 7 trustee (“Trustee” or “Plaintiff”) for
28   the bankruptcy estates of DC Solar Solutions, Inc. (“DCSS”), DC Solar Distribution, Inc.



                                                      1
       Case 21-05026-gs         Doc 1     Entered 01/22/21 10:58:27        Page 2 of 7




 1   (“DCSD”), DC Solar Freedom, Inc. (“DCSF,” and with DCSD and DCSS, “DC Solar”) and
 2   Double Jump, Inc. (“DJ,” and with DC Solar, the “Debtors”), files her complaint (“Complaint”)
 3   commencing this adversary proceeding (“Action”) against Sandra Sarkissian, Successor Trustee
 4   of the Sam Sarkissian and Sandra Sarkissian Living Trust dated September 4, 1997 (“Defendant”)
 5   and alleges as follows.
 6                                                 PARTIES
 7            1.      The Trustee is the chapter 7 bankruptcy trustee for the Debtors. The Trustee has
 8   the capacity to commence this action by way of, among other things, 11 U.S.C. § 323.
 9            2.      The Defendant is the former owner of certain real property located at 2750 Maxwell
10   Way, Fairfield, CA 94534 (“Property”).
11                                             JURISDICTION
12            3.      The Bankruptcy Court has jurisdiction over this case and this adversary proceeding
13   under 28 U.S.C. §§ 157 and 1334. This is a core proceeding under 28 U.S.C. §§ 157(b)(2)(A), (H)
14   and (O). Venue is proper in this Court under 28 U.S.C. §§ 1408 and 1409.
15            4.      The Trustee consents to the entry of final orders and judgments by the Bankruptcy
16   Court.
17                                      FACTUAL ALLEGATIONS
18      I.         DC Solar and the Carpoff Ponzi Scheme
19            5.      DC Solar was incorporated and headquartered in California.
20            6.      DC Solar had, at all material times, certain legitimate business operations.
21            7.      From no later than on or around calendar year(s) 2010 through 2018, DC Solar was
22   engaged in a business related to manufacturing, marketing, selling and leasing mobile solar
23   generators (“MSGs”).
24            8.      Generally, the business purported to operate as follows. DCSS would manufacture
25   and sell MSGs for $150,000 each. The buyers were typically tax-equity funds, 99% owned by a
26   financial investor seeking investment federal tax credits. The buyers would provide DCSS a
27   $45,000 down-payment (30% of the total purchase price) and execute a promissory note for the
28   remaining balance. The buyers would lease the MSGs to DCSS’s affiliate DCSD, which in turn



                                                       2
       Case 21-05026-gs        Doc 1     Entered 01/22/21 10:58:27       Page 3 of 7




 1   purported to sub-lease the MSG to an end-user/sub-lessee. The end-user’s/sub-lessee’s lease
 2   payments were intended to cover the interest payments on the promissory note.
 3          9.       DCSF’s role was in connection with marketing, branding and advertising the MSGs
 4   and DC Solar, in connection with the socially-conscious nature of solar energy. DCSF was created
 5   in June 2015.
 6          10.      DC Solar had significant professional, operational and other expenses.
 7          11.      The financial investor that acquired the majority stake in the buyer sought to take
 8   advantage of valuable federal income tax benefits related to the purchase, use and depreciation of
 9   the MSGs.
10          12.      Over the years, DCSS closed over two dozen transactions, purportedly selling over
11   15,000 MSGs and generating hundreds of millions of dollars of revenue.
12          13.      However, certain of DC Solar’s insiders, including Jeff Carpoff and Paulette
13   Carpoff (together, the “Carpoffs”), were also perpetrating a Ponzi scheme (“Carpoff Ponzi
14   Scheme”) through DC Solar and other entities.
15          14.      The Carpoffs caused DC Solar to transfer monies obtained from new buyers of
16   MSGs to cover obligations owed to earlier buyers. This was contrary to the Carpoffs’
17   representations to the financial investors that sub-lessee revenue would pay those obligations.
18   Moreover, the Carpoffs misrepresented to the financial investors the number of MSGs that DC
19   Solar manufactured, ultimately claiming in 2018 that the figure exceeded 15,000 when it was
20   actually far less. Moreover, although the Carpoffs represented to the financial investors that DC
21   Solar had a series of sub-lessees willing to pay to utilize the MSGs, some sub-leases were real but
22   others were not.
23          15.      Further, the Carpoffs looted DC Solar to, among other things, fund their own lavish
24   lifestyle, including through casino gambling, buying a semi-pro baseball team, the use of private
25   jets and the purchase of real and personal property (such as automobiles). And the Carpoffs looted
26   DC Solar to, among other things, pay-off co-conspirators and make payments such as marketing
27   payments (legitimate or illegitimate) to third-parties. This all was intended, in material part, to
28   further the Carpoff Ponzi Scheme and/or create the perception that DC Solar was profitable.



                                                      3
       Case 21-05026-gs           Doc 1    Entered 01/22/21 10:58:27        Page 4 of 7




 1             16.      Because of (among other things) the harm the Carpoffs inflicted upon DC Solar
 2   through the Carpoffs’ wrongdoing, including the liabilities the Carpoffs created for DC Solar, DC
 3   Solar was insolvent on the date of the transfers (defined below).
 4             17.      Certain of DC Solar’s insiders other than the Carpoffs knew of and participated in
 5   the Carpoff Ponzi Scheme.
 6             18.      However, certain other DC Solar-insiders, including individuals who (1) owned
 7   equity interests, (2) served as officers, (3) served as executives, and/or (4) held management-level
 8   positions, each at different times and with varying levels of authority over one or more of the
 9   Debtors, were unaware of and did not participate in the Carpoff Ponzi Scheme.
10      II.          The Raid Through the Debtors’ Bankruptcy Filing
11             19.      On December 18, 2018, Federal law enforcement raided the business locations of
12   DCSS, DCSD and certain other affiliates (“Raid”).
13             20.      After December 18, 2018 and before the Petition Date (defined below), DC Solar
14   made substantial corporate governance changes, and retained GlassRatner Advisory & Capital
15   Group LLC and designated Seth R. Freeman as chief restructuring officer.
16             21.      Between January 31 and February 5, 2019 (“Petition Date”), the Debtors filed their
17   voluntary chapter 11 petition. The Debtors’ chapter 11 bankruptcy cases were converted to chapter
18   7 on March 22, 2019 and the Trustee was appointed as the chapter 7 trustee.
19      III.         The Transfers
20             22.      In or around February 2018, Jeff and Paulette Carpoff (individually) signed a
21   purchase and sale agreement with an affiliate of the Defendant to purchase the Property. Per the
22   contract, the Carpoffs had the right to assign their rights as “buyer” to an affiliated entity.
23             23.      The Carpoffs caused an entity named 2750 Maxwell Way, LLC (“Buyer”), a
24   California limited liability company, to be created. The Carpoffs caused the Buyer to purchase
25   the Property on or about May 2018.
26             24.      However, DCSS made the payments to purchase the Property, for which it received
27   no value or benefit.
28



                                                        4
       Case 21-05026-gs         Doc 1     Entered 01/22/21 10:58:27       Page 5 of 7




 1          25.     To wit and as payment for the purchase of the Property, the Carpoffs caused DCSS
 2   to make the following transfers (“Transfers”) through an escrow agent (a conduit) to the
 3   Defendant: (i) on March 19, 2018, DCSS transferred $100,000 to an escrow agent (a conduit); and
 4   (ii) on May 7, 2018, DCSS transferred $2,287,335.34 to an escrow agent (a conduit). On or about
 5   May 8, 2018, the escrow agent transferred $2,387,335.34 to the Defendant.
 6          26.     DCSS made the Transfers but received nothing of value in exchange for the
 7   Transfers.
 8          27.     The Carpoffs caused DCSS to make the Transfers as a mechanism for the Carpoffs
 9   to loot the Debtors, benefit themselves, harm creditors, and further the perception that they and
10   their businesses were successful, all in furtherance of and related to the Carpoff Ponzi Scheme.
11   Thus, the Transfers furthered the Carpoffs’ efforts to conceal their wrongdoing while enabling
12   them to benefit and profit from their own scheme.
13                                         CLAIMS FOR RELIEF
14                                               COUNT I
                                         Actual Fraudulent Transfer
15                                        11 U.S.C. § 548(a)(1)(A)
16
            28.     The Trustee re-alleges paragraphs 1 through 27 as though fully stated herein.
17
            29.     DCSS made the Transfers within two years of the Petition Date.
18
            30.     The Carpoffs caused DCSS to make the Transfers with the actual intent to hinder,
19
     delay or defraud its creditors.
20
                                                  COUNT II
21                                     Constructive Fraudulent Transfer
                                          11 U.S.C. §§ 548(a)(1)(B)
22
23          31.     The Trustee re-alleges paragraphs 1 through 27 as though fully stated herein.

24          32.     DCSS made the Transfers within two years of the Petition Date.

25          33.     By no later than the time of the Transfers, the Carpoffs were perpetrating the

26   Carpoff Ponzi Scheme through DC Solar and other entities. At the time of each of the Transfers,

27   because of the Carpoff Ponzi Scheme and the claims held by the buyers of MSGs against DCSS,

28   DCSS: (1) was insolvent, as its liabilities exceeded its assets; (2) was engaged (and was continuing
     to engage) in a business or transaction for which DCSS’ property remaining after the Transfers


                                                      5
       Case 21-05026-gs           Doc 1   Entered 01/22/21 10:58:27       Page 6 of 7




 1   constituted unreasonably small capital; and (3) intended to incur or believed it would incur debts
 2   beyond its ability to pay.
 3          34.     DCSS did not receive reasonably equivalent value in exchange for the Transfers.
 4                                               COUNT III
                                              11 U.S.C. § 550(a)
 5
 6          35.     The Trustee re-alleges paragraphs 1 through 27 as though fully stated herein.

 7          36.     The Trustee is entitled to avoid the Transfers pursuant to 11 U.S.C. §548. See

 8   Counts I and II above.

 9          37.     The Defendant is the initial transferee of the Transfers. Therefore, once avoided,

10   the Trustee may recover the Transfers from the Defendant.

11
12          WHEREFORE, the Trustee prays for and demands order and judgment against the

13   Defendant as follows:

14      (1) Count I:          Avoiding the Transfers under 11 U.S.C. §548(a)(1)(A).

15      (2) Count II:         Avoiding the Transfers under 11 U.S.C. §548(a)(1)(B).

16      (3) Count III:        Entering a Judgment in the amount of the Transfers in favor of the Trustee

17          and against the Defendant along with interest both before and after the commencement of

18          this Action.

19          In addition, the Trustee requests from the Court any such other and further relief, equitable

20   or otherwise, that this Court deems just and proper.

21                  [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

22
23
24
25
26
27
28



                                                       6
     Case 21-05026-gs   Doc 1   Entered 01/22/21 10:58:27     Page 7 of 7




 1      DATED: January 22, 2021.
 2                                      HARTMAN & HARTMAN
 3                                      /s/ Jeffrey L. Hartman, Esq.
 4                                      Jeffrey L. Hartman, Esq., Attorney for Plaintiff
                                        Christina W. Lovato
 5
                                        MELAND BUDWICK, P.A.
 6
 7                                      /s/ Michael S. Budwick, Esq.
                                        Michael S. Budwick, Esq., Admitted Pro Hac Vice
 8                                      Solomon B. Genet, Esq., Admitted Pro Hac Vice
                                        Gil Ben-Ezra, Esq., Admitted Pro Hac Vice
 9                                      Kevin Paule, Esq., Admitted Pro Hac Vice
10                                      Attorneys for Plaintiff Christina W. Lovato

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                           7
